     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 1 of 13 Page ID #:1




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     Kelsey L. Kuberka (SBN 321619)
 3     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
       21550 Oxnard St., Suite 780
 4
       Woodland Hills, CA 91367
 5     Phone: 323-306-4234
 6
       Fax: 866-633-0228
       tfriedman@toddflaw.com
 7     abacon@toddflaw.com
 8
       kkuberka@toddflaw.com
       Attorneys for Plaintiff
 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12    MARIA GUADALUPE ROCHIN,                    Case No.
13    individually and on behalf of all others
      similarly situated,                        COMPLAINT FOR VIOLATIONS
14
                                                 OF:
15    Plaintiff,
                                                 1. VIOLATIONS OF ELECTRONIC
16                                               FUNDS TRANSFER ACT [15
             vs.                                 U.S.C. §1693 ET SEQ.];
17                                               2. VIOLATIONS OF UNFAIR
18    VISA U.S.A., INC.; and DOES 1-10,          COMPETITION LAW [Cal. Business
                                                 and Professions Code § 17200 ET
      inclusive,                                 SEQ.].
19
20    Defendant(s).                              DEMAND FOR JURY TRIAL
21
22           Plaintiff MARIA GUADALUPE ROCHIN (“Plaintiff”), brings this action
23    for damages against Defendant VISA U.S.A., INC., for violation of the Electronic
24    Funds Transfer Act, 15 U.S.C. §§ 1693, et seq., (“EFTA”), and violation of the
25    Unfair Competition Law (“UCL”), Cal. Business & Professions Code §§ 17200, et
26    seq., (“UCL”).
27                                   INTRODUCTION
28           1.    Plaintiff’s Complaint is brought pursuant to the Electronic Funds


                                          COMPLAINT
                                             -1-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 2 of 13 Page ID #:2




 1    Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”).
 2          2.     Plaintiff, individually, and on behalf of all others similarly situated,
 3    brings this Complaint for damages, injunctive relief, and any other available legal
 4    or equitable remedies, resulting from the illegal actions of Defendants debiting
 5    Plaintiff’s bank accounts on a recurring basis without obtaining a written
 6
      authorization signed or similarly authenticated for preauthorized electronic fund
 7
      transfers from Plaintiff’s account, thereby violating Section 907(a) of the EFTA,
 8
      15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §
 9
      205.l0(b).
10
                                          PARTIES
11
            3.     Plaintiff, MARIA GUADALUPE ROCHIN, (“Plaintiff”) is a natural
12
      person residing in Los Angeles County in the state of California, and is a
13
      “consumer” as defined by 15 U.S.C. §1693a(6).
14
15
            4.     At all relevant times herein, Defendant, VISA U.S.A., INC.,

16    (“VISA”), is a Delaware corporation engaged in the business of conducting transfer

17    of electronic funds throughout the State of California.
18          5.     The true names and capacities of the Defendants sued herein as DOE
19    DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who
20    therefore sues such Defendants by fictitious names. Each of the Defendants
21    designated herein as a DOE is legally responsible for the unlawful acts alleged
22    herein. Plaintiff will seek leave of Court to amend the Complaint to reflect the true
23    names and capacities of the DOE Defendants when such identities become known.
24          6.     Plaintiff is informed and believes that at all relevant times, each and
25    every Defendant was acting as an agent and/or employee of each of the other
26
      Defendants and was acting within the course and scope of said agency and/or
27
      employment with the full knowledge and consent of each of the other Defendants.
28
      Plaintiff is informed and believes that each of the acts and/or omissions complained


                                          COMPLAINT
                                             -2-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 3 of 13 Page ID #:3




 1    of herein was made known to, and ratified by, each of the other Defendants.
 2                             JURISDICTION AND VENUE
 3          7.     This Court has jurisdiction under 28 U.S.C. 1331, because this action
 4    is brought pursuant to the EFTA, 15 U.S.C. 1693 et seq.
 5          8.     Jurisdiction of this Court arises pursuant to 15 U.S.C. 1693(m), which
 6    states that, “without regard to the amount in controversy, any action under this
 7
      section may be brought in any United States district court.”
 8
            9.     Venue and personal jurisdiction in this District are proper pursuant to
 9
      28 U.S.C. 1391(b) because Plaintiff resides within this District and Defendant does
10
      or transact business within this District, and a material portion of the events at issue
11
      occurred in this District.
12
                                   FACTUAL ALLEGATIONS
13
            10.     On or about October 4, 2017, Plaintiff subscribed to a Personal
14
      Training Membership, at a local gym for $160.00 per month (“Training
15
16
      Membership”). Furthermore, the Training Membership was a month-to-month

17    agreement that Plaintiff could cancel at any time. Plaintiff provided Defendant with

18    very specific authorization to deduct funds from Plaintiff’s account on a
19    reoccurring basis as outlined above.
20          11.    On or about October 5, 2017, Plaintiff cancelled her membership.
21    However, Defendant VISA continued to permit unauthorized deductions funds
22    from Plaintiff’s account multiple times and without Plaintiff’s consent or
23    authorization.
24          12.    LA Fitness’ automatic withdrawals caused Plaintiff to suffer a
25    measurable and significant financial loss for which VISA has since and continually
26    refused to reimburse Plaintiff.
27
            13.    Plaintiff never provided VISA with any authorization subsequent to
28
      October 5, 2017 after Plaintiff revoked authorization for the Training Membership.


                                            COMPLAINT
                                               -3-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 4 of 13 Page ID #:4




 1    In fact, Plaintiff made her final and only payment in or around October of 2017,
 2    and in memorandum of its finality and her express revocation of any consent to
 3    continued deductions from her account, Plaintiff wrote a letter dated November 17,
 4    2017, again demanding the cancellation of the Training Membership and
 5    demanding VISA disallow further deductions, to no avail.
 6
            14.       Due to VISA’s continued unauthorized deductions, Plaintiff was
 7
      forced to close her account and opened a new account.
 8
            15.       However, without Plaintiff’s authorization or consent, VISA provided
 9
      Plaintiff’s new account information, and continued to deduct unauthorized
10
      recurring charges from Plaintiff’s account.
11
            16.       Furthermore, Defendant did not provide to Plaintiff, nor did Plaintiff
12
      execute, any written or electronic writing memorializing or authorizing these
13
14
      automatic payments.

15          17.       Defendant failed to comply with the writing and notice requirements

16    of § 907(a) of the EFTA, 15 U.S.C. § 1693e(a) with respect to the above alleged
17    transactions.
18          18.       Plaintiff alleges such activity to be in violation of the Electronic Funds
19    Transfer Act, 15 U.S.C. 1693 et seq. (“EFTA”), and its surrounding regulations,
20    including, but not limited to, 12 C.F.R. §§1005.7, 1005.8, and 1005.9.
21          19.       As a result of the above violations, Plaintiff suffered and continues to
22    suffer injury to Plaintiff’s feelings, personal humiliation, embarrassment, mental
23    anguish, and emotional distress, and Defendant is therefore liable to Plaintiff for
24    Plaintiff’s actual damages, statutory damages, and costs and attorney’s fees.
25
                               CLASS ACTION ALLEGATIONS
26
            20.       Plaintiff brings this action on behalf of herself and all others similarly
27
      situated, as a member of the proposed class (hereafter “The Class”) defined as
28
      follows:

                                              COMPLAINT
                                                 -4-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 5 of 13 Page ID #:5




 1                 All persons in the United States whose bank accounts
                   were debited on a reoccurring basis by Defendants
 2                 without Defendants obtaining a written authorization
 3                 signed or similarly authenticated for preauthorized
                   electronic fund transfers within the one year prior to the
 4
                   filing of this Complaint.
 5
            21.    Plaintiff represents, and is a member of, The Class, consisting of all
 6
      persons within the United States whose bank account was debited on a recurring
 7
      basis by Defendants without Defendants obtaining a written authorization signed
 8
      or similarly authenticated for preauthorized electronic fund transfers within the one
 9
      year prior to the filing of this Complaint.
10
            22.    Defendants, their employees and agents are excluded from The Class.
11
      Plaintiffs do not know the number of members in The Class, but believe the Class
12
      members number in the hundreds, if not more. Thus, this matter should be certified
13
14
      as a Class Action to assist in the expeditious litigation of the matter.

15          23.    The Class is so numerous that the individual joinder of all of its
16    members is impractical. While the exact number and identities of The Class
17    members are unknown to Plaintiff at this time and can only be ascertained through
18    appropriate discovery, Plaintiff is informed and believes and thereon alleges that
19    The Class includes hundreds, if not thousands, of members. Plaintiff alleges that
20    The Class members may be ascertained by the records maintained by Defendants.
21          24.    This suit is properly maintainable as a class action pursuant to Fed. R.
22    Civ. P. 23(a) because the Class is so numerous that joinder of the Class members
23    is impractical and the disposition of their claims in the class action will provide
24
      substantial benefits both to the parties and to the Court.
25
            25.    There are questions of law and fact common to the Class affecting the
26
      parties to be represented. The questions of law and fact to the Class predominate
27
      over questions which may affect individual Class members and include, but are not
28



                                           COMPLAINT
                                              -5-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 6 of 13 Page ID #:6




 1    necessarily limited to, the following:
 2          a.     The members of the Class were not provided with, nor did they
 3    execute, written agreements memorializing the automatic or recurring electronic
 4    payments.
 5          b.     Defendants did not request, nor did it provide, Class members with
 6
      written agreements memorializing the automatic or recurring electronic payments.
 7
            c.     The members of the Class did not provide either a written (“wet”) or
 8
      otherwise electronic signature authorizing the automatic or recurring electronic
 9
      payments.
10
            d.     Despite not providing written or electronic authorization for
11
      payments to be drawn from their accounts, Defendants took unauthorized
12
      payments from Class members’ accounts.
13
14
            26.    As someone whose bank account was debited on a reoccurring basis

15    by Defendants without Defendants obtaining a written authorization signed or

16    similarly authenticated for preauthorized electronic fund transfers, Plaintiff is
17    asserting claims that are typical of The Class.
18          27.    Plaintiff will fairly and adequately protect the interests of the members
19    of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
20    actions.
21          28.    A class action is superior to other available methods of fair and
22    efficient adjudication of this controversy, since individual litigation of the claims
23    of all Class members is impracticable. Even if every Class member could afford
24    individual litigation, the court system could not. It would be unduly burdensome
25
      to the courts in which individual litigation of numerous issues would proceed.
26
      Individualized litigation would also present the potential for varying, inconsistent,
27
      or contradictory judgments and would magnify the delay and expense to all parties
28
      and to the court system resulting from multiple trials of the same complex factual

                                           COMPLAINT
                                              -6-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 7 of 13 Page ID #:7




 1    issues. By contrast, the conduct of this action as a class action presents fewer
 2    management difficulties, conserves the resources of the parties and of the court
 3    system, and protects the rights of each Class member.
 4          29.    The prosecution of separate actions by individual Class members
 5    would create a risk of adjudications with respect to them that would, as a practical
 6
      matter, be dispositive of the interests of the other Class members not parties to such
 7
      adjudications or that would substantially impair or impede the ability of such non-
 8
      party Class members to protect their interests.
 9
            30.    Defendants have acted or refused to act in respects generally
10
      applicable to The Class, thereby making appropriate final and injunctive relief with
11
      regard to the members of the Class as a whole.
12
            31.    Defendants failed to comply with the writing and notice requirements
13
14
      of § 907(a) of the EFTA, 15 U.S.C. § 1693e(a) as to the Class members with respect

15    to the above alleged transactions.

16          32.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
17    “preauthorized electronic fund transfer from a consumer’s account may be
18    authorized by the consumer only in writing, and a copy of such authorization shall
19    be provided to the consumer when made.”
20          33.    Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
21    term “preauthorized electronic fund transfer” means “an electronic fund transfer
22    authorized in advance to recur at substantially regular intervals.”
23          34.    Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that
24    “[p ]reauthorized electronic fund transfers from a consumer’s account may be
25
      authorized only by a writing signed or similarly authenticated by the consumer.
26
      The person that obtains the authorization shall provide a copy to the consumer.”
27
            35.    Section 205.10(b) of the Federal Reserve Board's Official Staff
28
      Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he

                                           COMPLAINT
                                              -7-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 8 of 13 Page ID #:8




 1    authorization process should evidence the consumer’s identity and assent to the
 2    authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
 3    provides that “[a]n authorization is valid if it is readily identifiable as such and the
 4    terms of the preauthorized transfer are clear and readily understandable.” Id. at
 5    ¶10(b), comment 6.
 6
            36.    In multiple instances, Defendants debited bank accounts of the Class
 7
      members on a recurring basis without obtaining a written authorization signed or
 8
      similarly authenticated by the respective Class members for preauthorized
 9
      electronic fund transfers from the accounts of the respective Class members,
10
      thereby violating § 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
11
      205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
12
            37.    In multiple instances, Defendants debited Class members’ bank
13
14
      accounts on a recurring basis without providing a copy of a written authorization

15    signed or similarly authenticated by the respective Class members for

16    preauthorized electronic funds transfers, thereby violating Section 907(a) of the
17    EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R. §
18    205.l0(b).
19          38. The size and definition of the Class can be identified through Defendant’s
20    records and/or Defendant’s agents’ records.
21                                         COUNT I:
22         VIOLATION OF THE ELECTRONIC FUNDS TRANSFER ACT
23                                 (Against All Defendants)
24          39.    Plaintiff reincorporates by reference all of the proceeding paragraphs.
25          40.    Section 907(a) of the EFTA, 15 U.S.C. §1693e(a), provides that a
26    “preauthorized electronic fund transfer from a consumer’s account may be
27    authorized by the consumer only in writing, and a copy of such authorization shall
28    be provided to the consumer when made.”


                                            COMPLAINT
                                               -8-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 9 of 13 Page ID #:9




 1          41.      Section 903(9) of the EFTA, 15 U.S.C. § 1693a(9), provides that the
 2    term “preauthorized electronic fund transfer” means “an electronic fund transfer
 3    authorized in advance to recur at substantially regular intervals.”
 4          42.      Section 205.l0(b) of Regulation E, 12 C.F.R. § 205.l0(b), provides that
 5    “[p ]reauthorized electronic fund transfers from a consumer’s account may be
 6
      authorized only by a writing signed or similarly authenticated by the consumer.
 7
      The person that obtains the authorization shall provide a copy to the consumer.”
 8
            43.      Section 205.10(b) of the Federal Reserve Board's Official Staff
 9
      Commentary to Regulation E, 12 C.F.R. § 205.l0(b), Supp. I, provides that “[t]he
10
      authorization process should evidence the consumer’s identity and assent to the
11
      authorization.” Id. at ¶10(b), comment 5. The Official Staff Commentary further
12
      provides that “[a]n authorization is valid if it is readily identifiable as such and the
13
14
      terms of the preauthorized transfer are clear and readily understandable.” Id. at

15    ¶10(b), comment 6.

16          44.      Defendant has debited Plaintiff’s accounts on a recurring basis
17    without first obtaining authorization nor providing a copy of such authorization
18    shall be provided to the consumer when made thereby violating Section 907(a) of
19    the EFTA, 15 U.S.C. § 1693e(a), and Section 205.10(b) of Regulation E, 12 C.F.R.
20    § 205.l0(b).
21          45.      In multiple instances, Defendant has debited Plaintiff’s accounts on a
22    recurring basis without obtaining a written authorization signed or similarly
23    authenticated for preauthorized electronic fund transfers from Plaintiff’s accounts,
24    thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
25
      205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
26
            46.      In multiple instances, Defendant has debited Plaintiff’s accounts on a
27
      recurring basis without providing a copy of a written authorization signed or
28
      similarly authenticated by Plaintiff for preauthorized electronic fund transfers,

                                            COMPLAINT
                                               -9-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 10 of 13 Page ID #:10




 1     thereby violating Section 907(a) of the EFTA, 15 U.S.C. § 1693e(a), and Section
 2     205.10(b) of Regulation E, 12 C.F.R. § 205.l0(b).
 3                                  PRAYER FOR RELIEF
 4           WHEREFORE, Plaintiff, MARIA GUADALUPE ROCHIN, respectfully
 5     requests judgment be entered against Defendant for the following:
 6                  a. Statutory damages of $1,000.00 pursuant to the Electronic Fund
 7                     Transfer Act, §916(a)(2)(A);
 8                  b. Actual damages;
 9                  c. Costs and reasonable attorneys’ fees pursuant to the Electronic
10                     Fund Transfer Act, §916(a)(3);
11                  d. For prejudgment interest at the legal rate; and
12                  e. Any other relief this Honorable Court deems appropriate.
13                              COUNT II:
14           VIOLATION OF THE UNFAIR BUSINESS PRACTICES ACT
15           47.    Plaintiff incorporates by reference each allegation set forth above.
16           48.    Actions for relief under the unfair competition law may be based on
17     any business act or practice that is within the broad definition of the UCL. Such
18     violations of the UCL occur as a result of unlawful, unfair or fraudulent business
19     acts and practices.    A plaintiff is required to provide evidence of a causal
20     connection between a defendant's business practices and the alleged harm--that is,
21     evidence that the defendant's conduct caused or was likely to cause substantial
22     injury. It is insufficient for a plaintiff to show merely that the defendant's conduct
23
       created a risk of harm. Furthermore, the "act or practice" aspect of the statutory
24
       definition of unfair competition covers any single act of misconduct, as well as
25
       ongoing misconduct.
26
                                             UNFAIR
27
             49.    California Business & Professions Code § 17200 prohibits any “unfair
28



                                            COMPLAINT
                                               -10-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 11 of 13 Page ID #:11




 1     ... business act or practice.” Defendant’s acts, omissions, misrepresentations, and
 2     practices as alleged herein also constitute “unfair” business acts and practices
 3     within the meaning of the UCL in that its conduct is substantially injurious to
 4     consumers, offends public policy, and is immoral, unethical, oppressive, and
 5     unscrupulous as the gravity of the conduct outweighs any alleged benefits
 6
       attributable to such conduct. There were reasonably available alternatives to
 7
       further Defendant’s legitimate business interests, other than the conduct described
 8
       herein. Plaintiff reserves the right to allege further conduct which constitutes other
 9
       unfair business acts or practices. Such conduct is ongoing and continues to this
10
       date.
11
               50.   In order to satisfy the “unfair” prong of the UCL, a consumer must
12
       show that the injury: (1) is substantial; (2) is not outweighed by any countervailing
13
14
       benefits to consumers or competition; and, (3) is not one that consumers themselves

15     could reasonably have avoided.

16             51.   Here, Defendant’s conduct has caused and continues to cause
17     substantial injury to Plaintiff. Plaintiff has suffered injury in fact due to Defendant
18     withdrawing funds from Plaintiff without her authorization. Thus, Defendant’s
19     conduct has caused substantial injury to Plaintiff.
20             52.   Moreover, Defendant’s conduct as alleged herein solely benefits
21     Defendant while providing no benefit of any kind to any consumer, since
22     Defendant simply withdrew funds from Plaintiff without her permission and
23     provided nothing to Plaintiff in return.
24             53.   Finally, the injury suffered by Plaintiff is not an injury that these
25
       consumers could reasonably have avoided, since Plaintiff had no knowledge that
26
       Defendant was deducting Plaintiff’s funds without her knowledge, consent, or
27
       authorization.
28
               54.   Thus, Defendant’s conduct has violated the “unfair” prong of

                                            COMPLAINT
                                               -11-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 12 of 13 Page ID #:12




 1     California Business & Professions Code § 17200.
 2                                      FRAUDULENT
 3           55.    California Business & Professions Code § 17200 prohibits any
 4     “fraudulent ... business act or practice.” In order to prevail under the “fraudulent”
 5     prong of the UCL, a consumer must allege that the fraudulent business practice was
 6
       likely to deceive members of the public.
 7
             56.    The test for “fraud” as contemplated by California Business and
 8
       Professions Code § 17200 is whether the public is likely to be deceived. Unlike
 9
       common law fraud, a § 17200 violation can be established even if no one was
10
       actually deceived, relied upon the fraudulent practice, or sustained any damage.
11
             57.    Here, not only was Plaintiff likely to be deceived, but Plaintiff was
12
       actually decided since she was not aware that Defendant was deducting funds from
13
14
       her account without her knowledge, consent or authorization.

15           58.    Thus, Defendant’s conduct has violated the “fraudulent” prong of

16     California Business & Professions Code § 17200.
17                                        UNLAWFUL
18           59.    California Business and Professions Code Section 17200, et seq.
19     prohibits “any unlawful…business act or practice.”
20           60.    As explained above, Defendant unlawfully deducted funds from
21     Plaintiff’s account in violation of the Electronic Transfer Act.
22           61.    These actions by Defendant are therefore an “unlawful” business
23     practice or act under Business and Professions Code Section 17200 et seq.
24           62.    Defendant has thus engaged in unlawful, unfair, and fraudulent
25
       business acts entitling Plaintiff to judgment and equitable relief against Defendant,
26
       as set forth in the Prayer for Relief. Additionally, pursuant to Business and
27
       Professions Code section 17203, Plaintiff seeks an order requiring Defendant to
28
       immediately cease such acts of unlawful, unfair, and fraudulent business practices

                                           COMPLAINT
                                              -12-
     Case 2:18-cv-09725-SVW-MAA Document 1 Filed 11/19/18 Page 13 of 13 Page ID #:13




 1     and requiring Defendant to correct its actions.
 2                                    PRAYER FOR RELIEF
 3           WHEREFORE, Plaintiff, MARIA GUADALUPE ROCHIN, respectfully
 4     requests judgment be entered against Defendant VISA for the following:
 5                  a. Actual damages;
 6
                    b. Restitution;
 7
                    c. Injunctive relief;
 8
                    d. Declaratory relief;
 9
                    e. For prejudgment interest at the legal rate; and
10
                    f. Any other relief this Honorable Court deems appropriate.
11
                                        TRIAL BY JURY
12
             Plaintiff hereby exercises her right under Article 1, Section 16 of the
13
             Constitution of the State of California to a trial by jury on all issues so triable.
14
15
                    Respectfully submitted this 19th day of November, 2018
16
17                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
19                                    By:
20                                      Todd M. Friedman
                                        Law Offices of Todd M. Friedman
21                                      Attorney for Plaintiff
22
23
24
25
26
27
28



                                             COMPLAINT
                                                -13-
